FIRST AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
     This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into and effective as of November 12, 2008 among FIG LLC
(f/k/a FORTRESS INVESTMENT GROUP LLC), a Delaware limited liability company (the
“Borrower”), certain Subsidiaries and Affiliates of the Borrower (the
“Guarantors”), the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Credit
Agreement (as defined below).
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent are party to that certain Third Amended and Restated Credit Agreement
dated as of May 29, 2008 (as amended and modified from time to time, the “Credit
Agreement”);
     WHEREAS, the Borrower has requested an amendment to the Credit Agreement as
described below; and
     WHEREAS, the Required Lenders are willing to agree to such amendment,
subject to the terms set forth herein as more fully set forth below.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
AGREEMENT
     1. Amendments to Credit Agreement.
     (a) Definitions.
     (i) The definition of Aggregate Revolving Commitments set forth in
Section 1.01 of the Credit Agreement is amended and restated in its entirety as
follows:
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Revolving Lenders. The amount of Aggregate Revolving Commitments in effect
as of November 12, 2008 is ONE HUNDRED TWENTY-FIVE MILLION DOLLARS
($125,000,000).
     (ii) The definition of Applicable Rate in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:
     “Applicable Rate” means the following percentages per annum: (a) with
respect to Eurodollar Loans and Letters of Credit, 2.00%, (b) with respect to
Base Rate Loans, 1.00% and (c) with respect to the Commitment Fee, 0.25%.
     (iii) The definition of Debt Rating set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     “Debt Rating” means, as of any date of determination, the rating (public or
private) as determined by either S&P or Moody’s of the Borrower’s
non-credit-enhanced, senior secured long-term debt.
     (iv) Clause (i) in the definition of Incentive Income Adjustment set forth
in Section 1.01 of the Credit Agreement is amended and restated in its entirety
as follows:
            (i) for Private Equity Funds, (a) incentive income paid (or declared
as a distribution) to such Person minus clawbacks actually paid minus (b)
incentive income recorded in accordance with GAAP; plus
     (v) The definition of Other Income Adjustment set forth in Section 1.01 of
the Credit Agreement is amended and restated in its entirety as follows:
     “Other Income Adjustment” means:
     (a) (i) realized or unrealized losses (including impairments) from all
Investments minus (ii) realized and unrealized gains with respect to all
Investments minus (iii) equity method earnings (losses) recorded with respect to
all Investments accounted for under the equity method in accordance with GAAP
(including, as applicable, all equity method Investments in Private Equity Funds
and Hedge Funds), minus
     (b) unrealized gains (unrealized losses) on the Castle Options, plus
     (c) (i) proceeds from the sale of shares received pursuant to the exercise
of Castle Options, in excess of their strike price minus (ii) management fee
income recorded in accordance with GAAP in connection with the receipt of such
Castle Options.
     (vi) The following definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:
          “Defaulting/Impacted Lender Cash Collateral Account” means the blocked
deposit account established by the Borrower in favor of the L/C Issuer, pursuant
to documentation in form and substance reasonably satisfactory to the L/C
Issuer, to secure obligations to the L/C Issuer as permitted by Section 8.01(p).
          “Impacted Lender” means any Lender (a) which has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities
or (b) which is controlled by an entity that has been deemed insolvent or become
subject to a bankruptcy or other similar proceeding.
          “Net Clawback Obligation” means any contractual requirement on the
part of any Loan Party or any of its Subsidiaries to reimburse to any Private
Equity Fund or the limited partners of any Private Equity Fund upon the
dissolution of such Private Equity Fund, any portion of carried interest or
Promote Fees previously distributed to any Loan Party or any of its Subsidiaries
by such Private Equity Fund.
The amount of the Net Clawback Obligation for a particular Fund shall be
calculated as (i) the amount of the contractual reimbursement obligation as
calculated pursuant to the governing documentation of such Fund (taking into
account any after-tax provision set

2



--------------------------------------------------------------------------------



 



forth therein) less (ii) (A) any amounts of carried interest or Promote Fees
relating to such Fund previously assigned or otherwise transferred to employees
or consultants of any Loan Party or any of its Affiliates to the extent a Loan
Party or any of its Affiliates (1) retains the legal right to recover such
amounts and (2) recovers such amounts within 10 Business Days after the date on
which the employee or consultant is requested to make the applicable recovery
payment whether by collection, offset, garnishment or otherwise, and (B) any
amounts of carried interest or Promote Fees that would be payable to Affiliates
of such Fund in their capacity as limited partners in such Fund.
     (b) Section 2.03(a)(iii)(E). Section 2.03(a)(iii)(E) of the Credit
Agreement is amended and restated in its entirety to read as follows:
     (A) a default of any Revolving Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Lender is at such time a Defaulting Lender or an
Impacted Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Lender to eliminate the L/C
Issuer’s risk with respect to such Revolving Lender.
     (c) Section 2.04(b)(ii)(C). A new Section 2.04(b)(ii)(C) is added to the
Credit Agreement to read as follows:
          (ii)(C) Excess EBITDA. On March 31, 2010 and March 31, 2011, the
Borrower shall prepay Term Loans in an amount equal to (1) .25 multiplied by
(2) the consolidated EBITDA of the Loan Parties and their Subsidiaries in excess
of $370 million from the prior calendar year; provided that no such payment
shall be required if the outstanding Term Loans are less than or equal to
$250 million (or to the extent such payment would cause the outstanding Term
Loans to be less than $250 million; it being understood that a partial payment
shall be made until the outstanding amount of Term Loans equals $250 million).
Any prepayment pursuant to this clause (ii)(C) shall be applied as set forth in
clause (iii) below.
     (d) Section 2.04(b)(iii). Section 2.04(b)(iii) of the Credit Agreement is
amended and restated in its entirety to read as follows:
     (iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.04(b) shall be applied as follows:
     (A) with respect to all amounts prepaid pursuant to Section 2.04(b)(i),
first, ratably to the L/C Borrowings, second, to the outstanding Revolving
Loans, and, third, to Cash Collateralize the remaining L/C Obligations;
     (B) with respect to all amounts prepaid pursuant to Section 2.04(b)(ii)(A)
and(B), first pro rata among the outstanding Term A Loans and the outstanding
Delayed Draw Term Loans (and, with respect to Delayed Draw Term Loans, shall be
applied pro rata toward remaining principal amortization payments) and then
(after the Term A Loans and Delayed Draw Term Loans have been paid in full) to
the Term B Loans and then to Revolving Loans (with a corresponding reduction in
the Aggregate Revolving Commitments) and then

3



--------------------------------------------------------------------------------



 



     (after all Revolving Loans have been repaid) to Cash Collateralize L/C
Obligations (with a corresponding reduction in the Aggregate Revolving
Commitments);and
     (C) with respect to all amounts prepaid pursuant to Section 2.04(b)(ii)(C),
first to payment of any amount of the Delayed Draw Term Loan due on the Maturity
Date until paid in full, second, to the outstanding Term A Loans until paid in
full and third to the outstanding Term B Loans.
     Within the parameters of the applications set forth above, prepayments
shall be applied first to Base Rate Loans and then to Eurodollar Rate Loans in
direct order of Interest Period maturities. All prepayments under this
Section 2.04(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.
     (e) Section 2.06. The chart in Section 2.06 of the Credit Agreement is
amended and restated in its entirety as follows:

              Principal Amortization Payment Dates   Payment
January 15, 2009
  $ 50,000,000  
July 15, 2009
  $ 25,000,000  
January 15, 2010
  $ 100,000,000  
July 15, 2010
  $ 25,000,000  
January 15, 2011
  $ 100,000,000  
Maturity Date
  Remaining Outstanding Balance

     (f) Section 7.02(f). A new Section 7.02(f) is added to the Credit Agreement
to read as follows:
          (f) On or before each of March 31, 2010 and March 31, 2011, a
certificate, in form and substance reasonably acceptable to the Administrative
Agent, calculating consolidated EBITDA for the Loan Parties and their
Subsidiaries for the prior calendar year and certifying the amount owed, if any,
pursuant to Section 2.04(b)(ii)(C).
     (g) Sections 8.01 (o) and (p). Section 8.01(o) of the Credit Agreement is
amended by deleting the period at the end of such Section and inserting ”;and”
in substitution thereof, and a new Section 8.01(p) is added to the Credit
Agreement to read as follows:

4



--------------------------------------------------------------------------------



 



          (p) Liens, if any, in favor of the L/C Issuer to cash collateralize or
otherwise secure the obligations of a Defaulting Lender or an Impacted Lender to
fund risk participations hereunder.
     (h) Section 8.10(b). Section 8.10(b) of the Credit Agreement is amended and
restated in its entirety to read as follows:
     (b) Consolidated Leverage Ratio. Permit, as of the end of any fiscal
quarter of the Borrower for the four quarter period ending on such date, the
Consolidated Leverage Ratio to be greater than (i) for each fiscal quarter
ending on or before September 30, 2009, 2.75 to 1.0, (ii) for the fiscal
quarters ending December 31, 2009 and March 31, 2010, 2.50 to 1.0 and (iii) for
each fiscal quarter thereafter, 2.25 to 1.0.
     (i) Section 8.10(c)(i). Section 8.10(c)(i) of the Credit Agreement is
amended and restated in its entirety to read as follows:
     (i) Permit the Consolidated Adjusted Asset Value to be less than
$975,000,000 minus any amounts repaid on the Term Loans subsequent to
November 12, 2008 (the “Required Investment Assets”).
     (j) Section 9.01(b). Section 9.01(b) is amended and restated in its
entirety as follows:
          (b) Specific Covenants. (1) Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Sections 7.03, 7.05, or 7.11
or Article VIII; or (2) any Loan Party fails to perform or observe any term,
covenant or agreement contained in Section 7.02(f) and such failure continues
for a period of five Business Days; or
     (k) Sections 9.01(m) and (n). Section 9.01(m) of the Credit Agreement is
amended by deleting the period at the end of such Section and inserting ”;or” in
substitution thereof, and a new Section 9.01(n) is added to the Credit Agreement
to read as follows:
          (n) Net Clawback Obligations. Any event occurs which causes, during
any calendar year, the sum of (i) the aggregate amount of payments made by any
of the Loan Parties on account of Net Clawback Obligations plus (ii) without
duplication, the aggregate amount of Net Clawback Obligations which are due and
not subject to a good faith dispute or which have been due in excess of 30 days
whether or not subject to a good faith dispute, to exceed $20 million.
     (l) Section 11.20. A new Section 11.20 is added to the Credit Agreement to
read as follows:
     11.20 Subordination of Liens in Defaulting/Impacted Lender Cash Collateral
Account.
     (a) Each of the Lenders hereby authorizes and directs the Administrative
Agent to subordinate any Lien which it has or may acquire from time to time in
the

5



--------------------------------------------------------------------------------



 



Defaulting/Impacted Lender Cash Collateral Account (or the proceeds thereof) to
(i) any Lien granted by the Borrower in favor of the L/C Issuer therein (or the
proceeds thereof) as permitted by Section 8.01(p), and (ii) any right of setoff
now existing or hereafter arising on behalf of the L/C Issuer with respect to
such Defaulting/Impacted Lender Cash Collateral Account.
     (b) The Administrative Agent, for itself and on behalf of the Lenders,
hereby subordinates any Lien which it now has or may hereafter acquire in any
Defaulting/Impacted Lender Cash Collateral Account (or the proceeds thereof) to
(a) any Lien granted by the Borrower in favor of the L/C Issuer therein (or the
proceeds thereof) as permitted by Section 8.01(p) hereof, and (b) any right of
setoff arising or existing on behalf of the L/C Issuer with respect to such
Defaulting/Impacted Lender Cash Collateral Account. In furtherance thereof, the
Administrative Agent and the Borrower agree that all Liens now or hereafter
acquired by the Administrative Agent in the Defaulting/Impacted Lender Cash
Collateral Account (or the proceeds thereof) shall at all times be junior and
subordinate to any Lien or right of setoff now held or hereafter acquired by the
L/C Issuer in the Defaulting/Impacted Lender Cash Collateral Account (or the
proceeds thereof). Such priority shall be applicable irrespective of the time or
order of attachment or perfection of any Lien or security interest or the time
or order of filing of any financing statements or other documents, or any
statutes, rules or law, or judicial interpretations to the contrary.
     (m) Schedule 2.01. Schedule 2.01 to the Credit Agreement is amended and
restated in its entirety in the form attached to this Amendment.
     2. Effectiveness; Conditions Precedent. This Amendment shall be effective
upon satisfaction of the following conditions:
     (a) Receipt by the Administrative Agent of each of the following:

  (i)   copies of this Amendment duly executed by the Borrower, the Guarantors
and the Required Lenders;     (ii)   payment of $75 million from the Borrower as
a voluntary prepayment of the Delayed Draw Term Loans; and.     (iii)   an
upfront fee for the account of each Lender executing and delivering this
Amendment on or before 4:00 p.m. Eastern time, November 12, 2008, in the amount
of (A) .50 multiplied by (B) the sum of (1) such Lender’s Commitment plus
(2) the amount of outstanding Term Loans of such Lender, in each case after
giving effect to this Amendment.

     (b) No Default or Event of Default shall exist or be continuing.
     3. Post-Closing Items.
     (a) Cash Collateral for Certain L/C Obligations. The Loan Parties
acknowledge that there currently exists a Lender that is a Defaulting Lender. To
induce the L/C Issuer to enter into

6



--------------------------------------------------------------------------------



 



this Amendment and to continue to issue Letters of Credit in accordance with the
terms of the Credit Agreement, the Borrower agrees to provide, on or before
December 12, 2008, cash collateral to the L/C Issuer in an amount equal to the
Dollar Equivalent of such Defaulting Lender’s pro rata share of all then
outstanding L/C Obligations. Such cash collateral shall be subject to such
documentation as the L/C Issuer may reasonably request, which documentation
shall be executed and delivered to the L/C Issuer on or before December 12,
2008. Failure to timely deliver such cash collateral and such documentation
shall constitute an Event of Default under the Credit Agreement unless waived by
the L/C Issuer. From and after December 12, 2008, upon notice from the
Administrative Agent that the cash collateral pledged to the L/C Issuer is less
than the Dollar Equivalent of all Defaulting Lenders’ and all Impacted Lenders’
pro rata share of all then outstanding L/C Obligations, the Borrower shall
cause, within five Business Days of such notice, additional cash collateral to
be pledged to the L/C Issuer in the amount of such shortfall as determined by
the L/C Issuer from time to time. For the avoidance of doubt, the L/C Issuer
shall have no obligation to issue additional Letters of Credit until it has
received cash collateral in an amount equal to the Dollar Equivalent of all
Defaulting Lenders’ and all Impacted Lenders’ pro rata share of all L/C
Obligations after giving effect to any such additional Letters of Credit.
     (b) Legal Opinions. The Borrower shall cause to be delivered to the
Administrative Agent, within ten Business Days after November 12, 2008, copies
of opinions from legal counsel to the Loan Parties, addressed to the
Administrative Agent, for the benefit of the Lenders, as to the authority of the
Loan Parties to enter into this Amendment and the enforceability of this
Amendment, such opinions to be in form and substance reasonably satisfactory to
the Administrative Agent. Failure to timely deliver such legal opinions shall
constitute an Event of Default under the Credit Agreement.
     4. Ratification of Credit Agreement. The term “Credit Agreement” as used in
each of the Loan Documents shall hereafter mean the Credit Agreement as amended
and modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. Each of the Loan
Parties acknowledge and consent to the modifications set forth herein and agree
that this Amendment does not impair, reduce or limit any of its obligations
under the Loan Documents (including, without limitation, the indemnity
obligations and guaranty obligations set forth therein) and that, after the date
hereof, this Amendment shall constitute a Loan Document.
     5. Authority/Enforceability. Each of the Loan Parties represents and
warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in

7



--------------------------------------------------------------------------------



 



connection with the execution, delivery or performance by such Person of this
Amendment.
     (d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
organizational documents or (ii) materially violate, contravene or conflict with
any Requirement of Law or any other law, regulation, order, writ, judgment,
injunction, decree or permit applicable to it or any of its Subsidiaries.
     6. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Administrative Agent and the Lenders that (a) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement are true and correct in all material respects as of the
date hereof (except to the extent a representation and warranty specifically
refers to an earlier date and then as of such earlier date), (b) after giving
effect to this Amendment, no event has occurred and is continuing which
constitutes a Default or an Event of Default and (c) the Collateral Documents
continue to create a valid perfected security interest in the Collateral prior
to all Liens other than Permitted Liens.
     7. Release. In consideration of the Administrative Agent and the Required
Lenders entering into this Amendment on behalf of the Lenders, the Loan Parties
hereby release the Administrative Agent, the L/C Issuer, each of the Lenders,
and the Administrative Agent’s, the L/C Issuer’s and each of the Lenders’
respective officers, employees, representatives, agents, counsel and directors
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.
     8. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or electronic transmission
of a “PDF” copy shall be effective as an original and shall constitute a
representation that an original shall be delivered promptly upon request.
     9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

              BORROWER:   FIG LLC,
a Delaware limited liability company
(formerly known as Fortress Investment Group LLC)    
 
           
 
  By:
Name:   /Daniel Bass/
 
Daniel Bass    
 
  Title   Chief Financial Officer    
 
            GUARANTORS:   FORTRESS OPERATING ENTITY I LP,
a Delaware limited partnership
(formerly known as Fortress Investment Holdings LLC)         By: FIG Corp, its
General Partner    
 
           
 
  By:
Name:   /Daniel Bass/
 
Daniel Bass    
 
  Title   Chief Financial Officer    
 
                FORTRESS OPERATING ENTITY II LP,
a Delaware limited partnership
(formerly known as Fortress Principal Investment Holdings II LLC)         By:
FIG Corp, its General Partner    
 
           
 
  By:
Name:   /Daniel Bass/
 
Daniel Bass    
 
  Title   Chief Financial Officer    
 
                FORTRESS OPERATING ENTITY III LP,    

 



--------------------------------------------------------------------------------



 



                  a Delaware limited partnership
(formerly known as FIG Partners Pool (P) LLC)
By: FIG Corp, its General Partner    
 
           
 
  By:
Name:
Title   /Daniel Bass/
 
Daniel Bass
Chief Financial Officer    
 
                PRINCIPAL HOLDINGS I LP,
a Delaware limited partnership
(formerly known as Fortress Principal Investment Holdings III LLC)
By: FIG Asset Co. LLC, its General Partner    
 
           
 
  By:
Name:   /Daniel Bass/
 
Daniel Bass    
 
  Title   Chief Financial Officer    
 
                FORTRESS PRINCIPAL INVESTMENT HOLDINGS LLC,
a Delaware limited liability company      
 
  By:
Name:   /Daniel Bass/
 
Daniel Bass    
 
  Title   Chief Financial Officer    
 
                FORTRESS PRINCIPAL INVESTMENT GROUP LLC,
a Delaware limited liability company    

2



--------------------------------------------------------------------------------



 



             
 
  By:
Name:   /Daniel Bass/
 
Daniel Bass    
 
  Title   Chief Financial Officer    
 
                FORTRESS PRINCIPAL INVESTMENT HOLDINGS IV LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /Daniel Bass/
 
Daniel Bass    
 
  Title   Chief Financial Officer    
 
                FORTRESS INVESTMENT FUND GP (HOLDINGS) LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /David N. Brooks/
 
David N. Brooks    
 
  Title   Secretary    
 
                FIG PARTNERS POOL (A) LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /David N. Brooks/
 
David N. Brooks    
 
  Title   General Counsel    
 
                FIG PARTNERS POOL (P2) LLC,
a Delaware limited liability company    
 
           
 
  By:
Name:   /David N. Brooks/
 
David N. Brooks    
 
  Title   Secretary    

3